         Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 1 of 17




                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF MARYLAND


TODD HILL                                  )   No.
20469 Shaffer Road                         )
Fredericktown, OH 43019,                   )   CLASS ACTION
Individually and on Behalf of All Others   )
Similarly Situated,                        )
                                           )
                             Plaintiff,    )
                                           )
       vs.                                 )
                                           )
MACROGENICS, INC.                          )
9704 Medical Center Drive                  )
Rockville, MD 20850,                       )
                                           )
and
                                           )
SCOTT KOENIG                               )
c/o MACROGENICS, INC.                      )
9704 Medical Center Drive                  )
Rockville, MD 20850,                       )
                                           )
and                                        )
                                           )
JAMES KARRELS                              )
c/o MACROGENICS, INC.                      )
9704 Medical Center Drive                  )
Rockville, MD 20850,                       )   DEMAND FOR JURY TRIAL

                             Defendants.




        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 2 of 17



       Plaintiff Todd Hill, individually and on behalf of all others similarly situated, by plaintiff’s

undersigned attorneys, for plaintiff’s complaint against defendants, alleges the following based

upon personal knowledge as to plaintiff and plaintiff’s own acts and upon information and belief

as to all other matters based on the investigation conducted by and through plaintiff’s attorneys,

which included, among other things, a review of U.S. Securities and Exchange Commission

(“SEC”) filings by MacroGenics, Inc. (“MacroGenics” or the “Company”), Company press

releases and earning calls, and analyst and media reports about the Company. Plaintiff believes

that substantial additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                 SUMMARY OF THE ACTION

       1.       This is a securities fraud class action on behalf of all purchasers of MacroGenics

common stock between February 6, 2019 and June 3, 2019, inclusive (the “Class Period”), seeking

to pursue remedies under the Securities Exchange Act of 1934 (“1934 Act”). These claims are

asserted against MacroGenics and certain of its officers who made materially false and misleading

statements during the Class Period.

       2.       MacroGenics is a clinical stage biopharmaceutical company focused on the

development of antibody-based therapeutics designed to control the human immune response for

the treatment of cancer in the United States. Its pipeline of immuno-oncology product candidates

includes margetuximab, an investigational monoclonal antibody that targets the HER2

oncoprotein. HER2 is expressed by tumor cells in breast, gastroesophageal and other solid tumors.

The SOPHIA study is a randomized, open-label Phase III clinical trial evaluating margetuximab

plus chemotherapy compared to trastuzumab plus chemotherapy in patients with HER2-positive

metastatic breast cancer. A critical component of the Phase III SOPHIA trial was measuring the


                                                 -1-
             Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 3 of 17



progression-free survival (“PFS”) and overall survival (“OS”) rates in breast cancer patients

administered margetuximab.

        3.       Throughout the Class Period, defendants violated the federal securities laws by

disseminating false and misleading statements to the investing public and/or failing to disclose

adverse facts pertaining to the Company’s Phase III SOPHIA trial. Specifically, defendants

concealed material information and/or failed to disclose that:

                 (a)    the Company had conducted the PFS and first interim OS analyses for the

SOPHIA trial by no later than October 10, 2018;

                 (b)    the October 2018 PFS analysis showed a 0.9 month improvement in PFS;

and

                 (c)    the October 2018 OS interim analysis did not produce a statistically

significant result and the interim OS Kaplan-Meier curves crossed in several spots (thereby

violating the constant hazard assumption) and separated late. 1

        4.       Defendants’ Class Period conduct had its intended effect, with MacroGenics’

common stock trading at artificially inflated prices during the Class Period, reaching a high of

$25.60 per share on February 6, 2019.

        5.       On May 13, 2019, the American Society of Clinical Oncologists (“ASCO”) posted

the SOPHIA study abstract on the Internet. The abstract disclosed that the October 2018 PFS

analysis resulted in a 0.9 month improvement in PFS.

        6.       As a result of this news, the price of MacroGenics common stock dropped $1.17

per share, to close at $16.25 per share on May 13, 2019, a decline of 7%.


1
          The Kaplan–Meier estimator, also known as the product limit estimator, is a non-
parametric statistic used to estimate the survival function from lifetime data. In medical research,
it is often used to measure the fraction of patients living for a certain amount of time after treatment.

                                                  -2-
            Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 4 of 17



       7.       On June 4, 2019, during the ASCO annual meeting in Chicago, Illinois, the

Company disclosed additional data for the SOPHIA trial.           In the Company’s presentation,

MacroGenics revealed to the public that it had conducted the PFS and OS analyses in October

2018, and the OS analyses for the SOPHIA trial demonstrated Kaplan-Meier curves crossing at

several spots with late separation.

       8.       As a result of this news, the price of MacroGenics common stock dropped $3.13

per share to close at $15.58 per share on June 4, 2019, a decline of 17%. On June 5, 2019, the

price of the Company’s stock declined another 6% as a result of defendants’ June 4, 2019

disclosures concerning the SOPHIA trial.

       9.       On June 5, 2019, in an article entitled “Reality bites for Macrogenics,” Vantage

reported that investors were probably feeling “pretty peeved” as a result of the “unattractive”

Kaplan-Meier curves for the SOPHIA OS analysis. Specifically, Vantage noted, “[t]he sting in

this case came in the form of survival curves . . . [with] curves [that] separated relatively late in

the analysis and crossed several times.”

                                 JURISDICTION AND VENUE

       10.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

1934 Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5, promulgated

thereunder by the SEC.

       11.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and §27 of the 1934 Act.

       12.      Venue is proper in this District pursuant to §27 of the 1934 Act and 28 U.S.C.

§1391(b). Many of the acts charged herein, including the preparation and dissemination of

materially false and misleading information, occurred in substantial part in this District and

MacroGenics is headquartered in this District.
                                                 -3-
         Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 5 of 17



       13.     In connection with the acts alleged in this complaint, defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications and the facilities of the national securities

exchange.

                                            PARTIES

       14.     Plaintiff Todd Hill purchased MacroGenics common stock during the Class Period

as set forth in the attached certification and was damaged thereby.

       15.     Defendant MacroGenics is a Delaware corporation with its principal executive

offices located at 9704 Medical Center Drive, Rockville, Maryland 20850. MacroGenics common

stock trades on the NASDAQ under the ticker symbol “MGNX.”

       16.     Defendant Scott Koenig (“Koenig”) is, and at all relevant times has been, President,

Chief Executive Officer (“CEO”) and a director of MacroGenics.

       17.     Defendant James Karrels (“Karrels”) is, and at all relevant times has been, Chief

Financial Officer (“CFO”) and Senior Vice President of MacroGenics.

       18.     The defendants referenced above in ¶¶16-17 are collectively referred to herein as

the “Individual Defendants.” The Individual Defendants made, or caused to be made, false

statements that caused the price of MacroGenics common stock to be artificially inflated during

the Class Period.

       19.     The Individual Defendants, because of their positions with the Company, possessed

the power and authority to control the contents of MacroGenics’ quarterly reports, press releases,

and presentations to securities analysts, money and portfolio managers, and institutional investors,

i.e., the market. They were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions
                                               -4-
            Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 6 of 17



with the Company, and their access to material non-public information available to them but not

to the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public and that the positive representations being

made were then materially false and misleading. The Individual Defendants are liable for the false

and misleading statements pleaded herein.

                  FRAUDULENT SCHEME AND COURSE OF BUSINESS

          20.   Defendants are liable for: (i) making false statements; or (ii) failing to disclose

adverse facts known to them about MacroGenics. Defendants’ fraudulent scheme and course of

business that operated as a fraud or deceit on purchasers of MacroGenics common stock was a

success, as it: (i) deceived the investing public regarding MacroGenics’ business and financial

results; (ii) artificially inflated the price of MacroGenics common stock; and (iii) caused plaintiff

and other members of the Class to purchase MacroGenics common stock at artificially inflated

prices.

                                  DEFENDANTS’ SCIENTER

          21.   During the Class Period, defendants had the motive and opportunity to commit the

fraud. On February 13, 2019, within one week of the Company’s stock price skyrocketing over

130% after defendants’ dissemination of the false and misleading statements detailed herein,

MacroGenics began to issue over 6.3 million shares of common stock pursuant to a follow-on

offering in which it raised over $126 million in gross offering proceeds. But for defendants’ false

and misleading statements regarding the SOPHIA trial, the Company would have had to issue

more common stock to raise the same amount of capital from investors.

          22.   Defendants also had actual knowledge of the misleading statements they made

and/or acted in reckless disregard of the true information known to them at the time. Indeed, in

the Company’s June 4, 2019 ASCO presentation, defendants acknowledged that they had
                                                -5-
         Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 7 of 17



knowledge of, and access to, the SOPHIA PFS and interim OS analysis results as of October 2018.

By making false and materially incomplete statements about the SOPHIA trial throughout the

Class Period, defendants participated in a scheme to defraud and committed acts, practices and

participated in a course of business that operated as a fraud or deceit on purchasers of MacroGenics

common stock.

       23.     Moreover, on November 7, 2018, after the market closed, MacroGenics held a

conference call with investors, analysts and the media to discuss its third quarter 2018 financial

results, during which defendant Koenig acknowledged that defendants were closely following the

PFS and OS data from the Phase III SOPHIA study. He stated in part:

              In the third quarter we completed enrollment in our pivotal Phase III
       SOPHIA study, which is evaluating the efficacy of margetuximab plus
       chemotherapy compared to trastuzumab plus chemotherapy and approximately 530
       relapsed/refractory HER-2-positive metastatic breast cancer patients.

                                          *       *       *

       I do not know the results of the data, neither do other members of the team. . . .

               . . . If the data turns out to be a positive, we don’t want to delay at all being
       able to provide a very effective treatment to patients. So shouldn’t read anything
       more than that, that we’re very diligent group and trying to do our work.

                                          *       *       *

       So clearly, we have been tracking the PFS rate as well as OS rate in the population,
       it’s tracking with our expectations. And that’s why we’re able to indicate that we
       should have the top line PFS data in the first quarter to announce.

       24.     On January 10, 2019, MacroGenics held a conference call with investors, analysts

and the media, during which defendant Koenig again made clear that defendants knew the PFS

topline data readout from the SOPHIA trial. He stated in part:

       We’re pursuing the registration study in Phase III in a study called SOPHIA in
       metastatic breast cancer . . . .

               We will have top line PFS data readout in the first quarter of this year . . . .

                                                 -6-
          Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 8 of 17



                                          *      *       *

        The data is getting cleaned currently, and we expect to unmask the data in the first
        quarter of this year and report it out in a press release.

        DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
                     ISSUED DURING THE CLASS PERIOD

        25.    The Class Period begins on February 6, 2019. On that date, MacroGenics issued a

press release, entitled “MacroGenics Announces Positive Results from Pivotal Phase 3 SOPHIA

Study of Margetuximab.” The press release stated in part:

        The SOPHIA clinical trial met the primary endpoint of prolongation of progression-
        free survival (PFS) in patients treated with the combination of margetuximab plus
        chemotherapy compared to trastuzumab plus chemotherapy. Patients in the
        margetuximab arm experienced a 24% risk reduction in PFS compared to patients
        in the trastuzumab arm (HR=0.76, p=0.033). . . . Follow-up for determination of
        the impact of therapy on the sequential primary endpoint of overall survival (OS)
        is ongoing, as pre-specified in the study protocol and recommended by the trial’s
        independent Data Safety Monitoring Committee.

        26.    On February 6, 2019, MacroGenics held a conference call with investors, analysts

and the media to discuss the results of the SOPHIA trial, during which defendant Koenig stated in

part:

                 The SOPHIA clinical trial met the primary endpoint of prolongation of
        progression-free survival in patients with a combination of margetuximab plus
        chemotherapy compared to trastuzumab plus chemotherapy. Patients in the
        margetuximab arm experienced a 24% risk reduction in PFS compared to patients
        in the trastuzumab arm with a hazard ratio of 0.76 and a p-value of 0.033.

                                          *      *       *

        Follow-up for determination of the impact of therapy on the sequential primary
        endpoint of overall survival is ongoing as prespecified in the SOPHIA study
        protocol . . . .

        27.    On February 6, 2019, MedCity News reported:

                Shares of MacroGenics went stratospheric Wednesday following the release
        of data from a pivotal Phase III study of the company’s lead drug candidate in breast
        cancer that beat many investors’ expectations.

                                          *      *       *
                                                -7-
          Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 9 of 17



              In a conference call to discuss the results Wednesday morning, some
       analysts conceded that their forecasts of SOPHIA being a negative study did not
       come true, including one who said his firm was “dead wrong.”

               Nevertheless, the company is being tight-lipped at the moment about a key
       data point, the exact improvement in PFS for SOPHIA’s margetuximab arm over
       the Herceptin arm. It is also not providing details [regarding] the trial’s median
       overall survival.

       28.     On February 13, 2019, MacroGenics filed with the SEC a Form 424(b)(5)

prospectus for a follow-on offering of 6,325,000 shares of common stock at $20.00 per share.

Defendants Koenig and Karrels signed the registration statement for the February 13, 2019

offering. The Form 424(b)(5) prospectus incorporated by reference and thereby restated the

Company’s February 6, 2019 press release entitled “MacroGenics Announces Positive Results

from Pivotal Phase 3 SOPHIA Study of Margetuximab.” In addition, the Form 424(b)(5)

prospectus stated in part:

               HER 2-positive Metastatic Breast Cancer. In February 2019, we announced
       positive results from SOPHIA, our Phase 3 clinical trial of margetuximab in HER2-
       positive metastatic breast cancer patients. Margetuximab is an investigational
       immune-enhancing monoclonal antibody derived from our proprietary Fc
       Optimization technology platform. The SOPHIA clinical trial met the trial’s first
       primary endpoint of prolongation of progression-free survival (PFS) in patients
       treated with the combination of margetuximab plus chemotherapy compared to
       trastuzumab plus chemotherapy. Patients in the margetuximab arm experienced a
       24% risk reduction in PFS compared to patients in the trastuzumab arm (HR=0.76,
       p=0.033). Notably, approximately 85% of patients in the study were carriers of the
       CD16A (FcγRIIIa) 158F allele, which has been previously associated with
       diminished clinical response to trastuzumab and other antibodies. In this pre-
       specified subpopulation, patients in the margetuximab arm experienced a 32% risk
       reduction in PFS compared to patients in the trastuzumab arm (HR=0.68, p=0.005).
       Results of the SOPHIA study are being prepared for submission for publication and
       presentation later this year at a major scientific conference. Follow-up for
       determination of the impact of therapy on the sequential second primary endpoint
       of overall survival (OS) is ongoing, as pre-specified in the study protocol and
       recommended by the trial’s independent Data Safety Monitoring Committee. We
       anticipate submitting a Biologics License Application (BLA) to the U.S. Food and
       Drug Administration for margetuximab on the basis of the PFS results in the second
       half of 2019.



                                             -8-
           Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 10 of 17



       29.     On May 13, 2019, ASCO posted the SOPHIA study abstract on the Internet. The

abstract disclosed that the October 2018 PFS analysis resulted in a 0.9 month improvement in PFS.

As a result of this news, the price of MacroGenics common stock dropped $1.17 per share, to close

at $16.25 per share on May 13, 2019, a decline of 7%.

       30.     On May 15, 2019, MacroGenics issued a press release entitled “MacroGenics

Announces Positive Results from Phase 3 SOPHIA Study of Margetuximab in Patients with

HER2-Positive Metastatic Breast Cancer.” The press release stated in part:

       •       Study meets first sequential primary endpoint of progression-free survival
               (PFS) in head-to-head with current standard of care (trastuzumab and
               chemotherapy)

       •       Oral abstract will be presented at American Society of Clinical Oncology
               (ASCO) Annual Meeting on June 4, 2019 at 9:45 a.m. CT (Abstract #1000)

               . . . MacroGenics, Inc., a clinical-stage biopharmaceutical company focused
       on discovering and developing innovative monoclonal antibody-based therapeutics
       for the treatment of cancer, today announced additional details of the results from
       the Phase 3 SOPHIA study of margetuximab in patients with HER2-positive
       metastatic breast cancer who have previously been treated with anti-HER2-targeted
       therapies. Margetuximab is an investigational, immune-enhancing monoclonal
       antibody derived from the Company’s proprietary Fc Optimization technology
       platform.

                                         *      *       *

               At the time of the primary PFS analysis, overall survival (OS) data based
       on 158 events were immature. The median OS at that time was prolonged by 1.7
       months in patients treated with margetuximab and chemotherapy compared to
       patients treated with trastuzumab and chemotherapy. For the exploratory
       subpopulation of patients carrying the CD16A 158F allele, the median OS was
       prolonged by 6.8 months in the margetuximab arm compared to the trastuzumab
       arm. The Company anticipates conducting a second pre-specified interim OS
       analysis based on 270 events in the second half of this year. The final pre-specified
       OS analysis is planned after 385 events have accrued, and is projected to be
       completed in 2020.

       31.     The statements referenced above were materially false and misleading when made

because they misrepresented and/or failed to disclose the following adverse facts pertaining to the


                                               -9-
         Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 11 of 17



Company’s Phase III SOPHIA trial, which were known to defendants or recklessly disregarded by

them:

               (a)    the Company had conducted the PFS and first interim OS analyses for the

SOPHIA trial by no later than October 10, 2018;

               (b)    the October 2018 PFS analysis showed a 0.9 month improvement in PFS;

and

               (c)    the October 2018 OS interim analysis did not produce a statistically

significant result and the interim OS Kaplan-Meier curves crossed in several spots (thereby

violating the constant hazard assumption) and separated late.

        32.    Then, on June 4, 2019, during the ASCO annual meeting in Chicago, Illinois, the

Company disclosed additional information to investors regarding the SOPHIA trial.        In its

presentation, MacroGenics revealed to the public that it had conducted the PFS and OS analyses

in October 2018, and presented the Kaplan-Meier curves for the OS interim analysis, which

showed the curves crossing several times and separating late.

        33.    As a result of this news, the price of MacroGenics common stock dropped $3.13

per share to close at $15.58 per share on June 4, 2019, a decline of 17%. On June 5, 2019, the

price of the Company’s stock declined another 6% as a result of defendants’ June 4, 2019

disclosures concerning the SOPHIA trial. On June 6, 2019, the price of MacroGenics stock closed

at $14.51 per share, 27% below the price at which MacroGenics had sold over 6.3 million shares

of its stock only a few months previously.

        34.    As a result of defendants’ false and misleading statements, MacroGenics common

stock traded at artificially inflated prices during the Class Period. However, after the above

revelations seeped into the market, the Company’s stock price plunged 43% from its Class Period


                                              - 10 -
          Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 12 of 17



high, causing economic harm and damages to plaintiff and members of the Class (as defined

below).

                           LOSS CAUSATION/ECONOMIC LOSS

       35.     During the Class Period, as detailed herein, defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of MacroGenics

common stock and operated as a fraud or deceit on acquirers of MacroGenics common stock. As

detailed above, when the truth about defendants’ misconduct was revealed, the value of the

Company’s common stock declined precipitously as the prior artificial inflation no longer propped

up the stock’s price. The declines in the price of MacroGenics stock were the direct result of the

nature and extent of defendants’ fraud finally being revealed to investors and the market. The

timing and magnitude of the share price declines negate any inference that the losses suffered by

plaintiff and other members of the Class were caused by changed market conditions,

macroeconomic or industry factors or Company specific facts unrelated to the defendants’

fraudulent conduct. The economic loss, i.e., damages, suffered by plaintiff and other Class

members was a direct result of defendants’ fraudulent scheme to artificially inflate the price of the

Company’s common stock and the subsequent significant decline in the value of the Company’s

common stock when defendants’ prior misrepresentations and other fraudulent conduct were

revealed.

       36.     At all relevant times, defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by plaintiff and other

Class members. Those statements were materially false and misleading through their failure to

disclose a true and accurate picture of MacroGenics’ business and financial condition, as alleged

herein. Throughout the Class Period, defendants issued materially false and misleading statements

and omitted material facts necessary to make the statements made not false or misleading, causing
                                               - 11 -
         Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 13 of 17



the price of MacroGenics common stock to be artificially inflated. Plaintiff and other Class

members purchased MacroGenics common stock at those artificially inflated prices, causing them

to suffer damages as complained of herein.

                                CLASS ACTION ALLEGATIONS

       37.       Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all purchasers of MacroGenics common stock during the Class

Period (the “Class”). Excluded from the Class are defendants and their immediate families, the

directors and officers of MacroGenics and their immediate families, and their legal representatives,

heirs, successors or assigns, and any entity in which defendants have or had a controlling interest.

       38.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, MacroGenics common stock was actively traded on

the NASDAQ. While the exact number of Class members is unknown to plaintiff at this time and

can only be ascertained through appropriate discovery, plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by MacroGenics or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions. Upon information and belief, these shares are held by hundreds or

thousands of individuals located geographically throughout the country. Joinder would be highly

impracticable.

       39.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of the

federal laws complained of herein.




                                                 - 12 -
         Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 14 of 17



       40.        Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       41.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)     whether the federal securities laws were violated by defendants’ acts as

alleged herein;

                  (b)     whether defendants acted knowingly or with deliberate recklessness in

issuing false and misleading statements;

                  (c)     whether the price of MacroGenics common stock during the Class Period

was artificially inflated because of defendants’ conduct as complained of herein; and

                  (d)     whether the members of the Class have sustained damages and, if so, the

proper measure of damages.

       42.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                               COUNT I

                        For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                       Against All Defendants

       43.        Plaintiff incorporates ¶¶1-42 by reference.




                                                  - 13 -
         Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 15 of 17



       44.     During the Class Period, defendants disseminated or approved the false statements

specified above, which they knew or recklessly disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       45.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

               (a)     employed devices, schemes and artifices to defraud;

               (b)     made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; or

               (c)     engaged in acts, practices and a course of business that operated as a fraud

or deceit upon plaintiff and others similarly situated in connection with their purchases of

MacroGenics common stock during the Class Period.

       46.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for MacroGenics common stock. Plaintiff and the

Class would not have purchased MacroGenics common stock at the prices they paid, or at all, if

they had been aware that the market prices had been artificially and falsely inflated by defendants’

misleading statements.

       47.     As a direct and proximate result of these defendants’ wrongful conduct, plaintiff

and the other members of the Class suffered damages in connection with their purchases of

MacroGenics common stock during the Class Period.

                                            COUNT II

                            For Violation of §20(a) of the 1934 Act
                                   Against All Defendants

       48.     Plaintiff incorporates ¶¶1-47 by reference.

                                               - 14 -
           Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 16 of 17



          49.    During the Class Period, the Individual Defendants acted as controlling persons of

MacroGenics within the meaning of §20(a) of the 1934 Act. By virtue of their positions and their

power to control public statements about MacroGenics, the Individual Defendants had the power

and ability to control the actions of MacroGenics and its employees. MacroGenics controlled the

Individual Defendants and its other officers and employees. By reason of such conduct, defendants

are liable pursuant to §20(a) of the 1934 Act.

                                       PRAYER FOR RELIEF

          WHEREFORE, plaintiff prays for judgment as follows:

          A.     Determining that this action is a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as class representative under Rule 23 of the Federal Rules of Civil

Procedure and plaintiff’s counsel as Lead Counsel;

          B.     Awarding plaintiff and the members of the Class damages and interest;

          C.     Awarding plaintiff’s reasonable costs, including attorneys’ fees; and

          D.     Awarding such equitable/injunctive or other relief as the Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.



 DATED: September 13, 2019                       SILVERMAN THOMPSON SLUTKIN
                                                 & WHITE LLC
                                                 STEVEN D. SILVERMAN (Bar No. 22887)
                                                 ANDREW C. WHITE (Bar No. 08821)
                                                 JOSEPH F. MURPHY, JR. (Bar No. 00659)
                                                 WILLIAM N. SINCLAIR (Bar No. 28833)




                                                 - 15 -
Case 8:19-cv-02713-GJH Document 1 Filed 09/13/19 Page 17 of 17




                                        /s/ William N. Sinclair
                                        WILLIAM N. SINCLAIR

                             201 N. Charles Street, 26th Floor
                             Baltimore, MD 21201
                             Telephone: 410/385-2225
                             410/547-2432 (fax)
                             ssilverman@mdattorney.com
                             awhite@mdattorney.com
                             jmurphy@mdattorney.com
                             bsinclair@mdattorney.com

                             ROBBINS GELLER RUDMAN
                                & DOWD LLP
                             TRIG R. SMITH
                             BRIAN E. COCHRAN
                             655 West Broadway, Suite 1900
                             San Diego, CA 92101-8498
                             Telephone: 619/231-1058
                             619/231-7423 (fax)
                             trigs@rgrdlaw.com
                             bcochran@rgrdlaw.com

                             SCHALL LAW FIRM
                             BRIAN SCHALL
                             1880 Century Park East, Suite 404
                             Los Angeles, CA 90067
                             Telephone: 310/301-3335
                             310/338-0192 (fax)
                             brian@schallfirm.com

                             Attorneys for Plaintiff




                            - 16 -
